     Case 1:20-cv-00648-AWI-EPG Document 9 Filed 06/04/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                           IN THE UNITED STATES DISTRICT COURT

 8                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10
     LARRY BUJOLD, et al.,                               Case No. 1:20-cv-00648-AWI-EPG
11
                                Plaintiffs,              ORDER GRANTING DEFENDANTS’
12                                                       REQUEST FOR AN EXTENSION OF TIME
                   v.                                    TO FILE RESPONSE TO THE
13                                                       COMPLAINT

14   I.Q. DATA INTERNATIONAL, INC.,                      (ECF No. 8)

15                              Defendant.

16

17        Pursuant to the stipulation of the parties (ECF No. 8), and finding good cause exists, IT IS

18   ORDERED that the Defendants shall have until June 25, 2020, to file a responsive pleading.

19
     IT IS SO ORDERED.
20
21      Dated:    June 4, 2020                                 /s/
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28

                                                     1
